DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.

 Allowable Subject Matter
Claims 1-2, 4-5, 8-10, 12, and 16-18 allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant's device, the prior art fails to teach or make obvious the claimed invention. With regards to claim 1, applicant’s amended language specifies that the foldable thermally responsive element contacts the biased locking lever in order to interfere with the pivoting of the lever and unlocking of the door. Hirschoff does not anticipate this feature. Further, the structure of the instant foldable thermally responsive element is distinct from Hirschoff’s such that the previously cited prior art fails to teach or make obvious a modification to Hirschoff that would render the claim obvious. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-5492208-A: A related fire safety latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        




	/KRISTINA R FULTON/                                                Supervisory Patent Examiner, Art Unit 3675